--------------------------------------------------------------------------------

Exhibit 10.3

Execution Copy

MAKE GOOD ESCROW AGREEMENT

This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of November 2, 2010, is entered into by and among the following:

(a)

THT Heat Transfer Technology, Inc., a Nevada corporation (the "Company");

    (b)

the Investors (as defined below);

    (c)

Wisetop International Holdings Limited, a BVI company (the "Make GoodPledgor");

    (d)

Guohong Zhao, a citizen of People’s Republic of China ("PRC"), ("Mr. Zhao");

    (e)

Jinghua Zhao, an Australian citizen, ("Ms. Zhao", collectively with Mr.
Zhao,each a "Guarantor", and collectively, the "Guarantors");

    (f)

Infinity I-China Fund (Cayman) L.P. as Investor agent (“Investor Agent”); and

    (g)

Escrow, LLC, as escrow agent ("Escrow Agent").

WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated the date of this Agreement (the "Securities Purchase Agreement"),
evidencing their participation in the Company's private offering (the
"Offering") of securities. As an inducement to the Investors to participate in
the Offering and as set forth in the Securities Purchase Agreement, the Make
Good Pledgor has agreed to place certain shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) owned by it into escrow for the
benefit of the Investors in the event the Company fails to satisfy certain
financial thresholds.

WHEREAS, pursuant to the requirements of the Securities Purchase Agreement, the
Company and Make Good Pledgor have agreed to establish an escrow on the terms
and conditions set forth in this Make Good Agreement;

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement;

WHEREAS, Ms. Zhao is the sole shareholder of the Make Good Pledgor, and Mr. Zhao
entered into an option agreement ("Option Agreement") with Ms. Zhao on June 30,
2009, pursuant to which Mr. Zhao was granted an option to acquire all of the
equity interests of the Make Good Pledgor ("Option"). Mr. Zhao may exercise the
Option, in whole but not in part, during the period commencing on the 180th day
following of the date of the Option Agreement and ending on the second
anniversary of the date thereof. Pursuant to the requirements of the Securities
Purchase Agreement, each of Ms. Zhao, being the sole shareholder of the Make
Good Pledgor, and Mr. Zhao, being the beneficial owner of the Make Good Pledgor,
has agreed to act as a guarantor pursuant to the terms and conditions of this
Make Good Agreement to guarantee the Make Good Pledgor’s performance of this
Make Good Agreement; and

--------------------------------------------------------------------------------

WHEREAS, all capitalized terms used but not defined herein which are defined in
the Securities Purchase Agreement shall have the respective meanings given to
such terms in the Securities Purchase Agreement;

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1. Appointment of Escrow Agent. The Make Good Pledgor and the Company hereby
appoint Escrow Agent to act as Escrow Agent in accordance with the terms and
conditions set forth in this Make Good Agreement, and Escrow Agent hereby
accepts such appointment and agrees to act as Escrow Agent in accordance with
such terms and conditions.

2. Establishment of Escrow.

(i) Within fifteen Trading Days following the Closing, the Make Good Pledgor
shall deliver, or cause to be delivered, to the Escrow Agent certificates
evidencing an aggregate of 2,000,000 shares of the Company’s Common Stock, as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions (the "Escrow Shares"), along with stock powers executed in
blank (or such other signed instrument of transfer acceptable to the Company’s
Transfer Agent). As used in this Make Good Agreement, "Transfer Agent" means
Securities Transfer Corporation, or such other entity hereafter retained by the
Company as its stock transfer agent as specified in a writing from the Company
to the Escrow Agent.

(ii) The Make Good Pledgor hereby irrevocably agrees that, other than in
accordance with this Make Good Agreement, the Make Good Pledgor will not offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
announce the offering of any of the Escrow Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive
Escrow Shares).

(iii) In furtherance thereof, the Company will (x) place a stop order on all
Escrow Shares which shall expire on the date the Escrow Shares are delivered to
the Investors or returned to the Make Good Pledgor, (y) notify the Transfer
Agent in writing of the stop order and the restrictions on such Escrow Shares
under this Make Good Agreement and direct the Transfer Agent not to process any
attempts by the Make Good Pledgor to resell or transfer any Escrow Shares before
the date the Escrow Shares that should be delivered to the Investors are
delivered to the Investors or returned to the Make Good Pledgor, or otherwise in
violation of this Make Good Agreement. The Company shall notify the Investors as
soon as the 2010 Make Good Shares and 2011 Make Good Shares have been deposited
with the Escrow Agent.

2

--------------------------------------------------------------------------------

(iv) If within fifteen (15) trading days following the Closing, the Make Good
Pledgor shall not have deposited all Escrow Shares into escrow in accordance
with this Make Good Agreement along with stock powers executed in blank (or such
other signed instrument of transfer acceptable to the Company’s transfer agent),
then, the Investor Agent shall have the right, at its sole discretion and
selection, to either (i) cash damages, as liquidated damages and not as a
penalty, equal to [0.1% of the aggregate value of the Escrow Shares calculated
by the closing price of the Company’s Common Stock on the fifth day following
the Closing] on a daily basis during the period between the sixth day following
the Closing and the date on which the Escrow Shares are actually deposited into
escrow; or (ii) issue a written demand to the Company, upon which the Company
shall promptly, and in any event within thirty (30) days from the date of such
written demand, pay to Investors as listed on the written demand, as liquidated
damages, an amount equal to those listed Investors’ entire Investment Amount
without interest thereon. As a condition to the receipt of such payment, such
Investors shall return to the Company for cancellation of the certificates
evidencing the Shares acquired by such Investors under this Agreement.

(v) The Guarantors each hereby, jointly and severally, provide to the Investors
a guarantee to secure the Make Good Pledgor’s performance of its obligations
under this Make Good Agreement, indemnify and hold harmless each of the
Investors and any of their principals, partners, agents, employees and
affiliates from and against any expenses, including reasonable attorneys' fees
and disbursements, damages or losses suffered by any Investor in connection with
any claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Agreement or the obligations of the Make Good Pledgor
hereunder.

3. Representations and Undertakings of Make Good Pledgor and the Company and the
Guarantors. The Make Good Pledgor (as to itself and the Escrowed Shares) and the
Company (as to itself) and each Guarantor (as to itself and the Make Good
Pledgor), severally but not jointly, hereby represent and warrant to the
Investors as follows: (i) All of the Escrow Shares are validly issued, fully
paid and nonassessable shares of the Company, and free and clear of all pledges,
liens and encumbrances ("Lien"). Upon any transfer of Escrow Shares to Investors
hereunder, Investors will receive full right, title and authority to such shares
as holders of Common Stock of the Company free and clear of all Liens other than
those imposed by US Federal Securities laws.

(ii) The issuance of the Escrow Shares to the Make Good Pledgor, the Make Good
Pledgor’s holding of the Escrow Shares and Mr. Zhao’s Option under the Option
Agreement do not and will not violate or conflict with any applicable laws and
regulations, including but not limited to laws and regulations with regard to
foreign exchanges, and any necessary filing and amendments thereto have been
made on a timely basis.

(iii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the properties or assets of Make Good Pledgor
pursuant to the terms of the Option Agreement, or any indenture, mortgage, deed
of trust or other agreement or instrument binding upon Make Good Pledgor or such
properties or assets, other than such breaches, defaults or Liens which would
not have a material adverse effect taken as a whole.

3

--------------------------------------------------------------------------------

(iv) The Make Good Pledgor has carefully considered and understands its
obligations and rights under this Make Good Agreement, and in furtherance
thereof (x) has consulted with its legal and other advisors with respect thereto
and (y) hereby forever waives and agrees that it may not assert any equitable
defenses in any Proceeding involving the Escrow Shares.

(v) Ms. Zhao is the sole shareholder of the Make Good Pledgor. Ms. Zhao
represents that Ms. Dan Li, being the sole director of the Make Good Pledgor,
has the full right, power and authorization to sign on this Make Good Agreement
on behalf of the Make Good Pledgor.

(vi) Each Guarantor undertakes to the Investors that prior to the delivery and
disbursement of the 2011 Make Good Shares in accordance with the Section 4
hereof, there will not be any change in the shareholding structure or
directorship of the Make Good Pledgor, whether due to Mr. Zhao’s exercise of his
Option or not, unless the Investor Agent’s prior consent is obtained.

4. Disbursement of Escrow Shares.

a. The Make Good Pledgor agrees that in the event that the After Tax Net Income
(as defined below) reported in the Annual Report of the Company for the fiscal
year ending December 31, 2010, as filed with the Commission on Form 10-K (or
such other form appropriate for such purpose as promulgated by the Commission)
(the “2010 Annual Report”) is less than $8,000,000 (the “2010 Guaranteed ATNI”),
the Escrow Agent (on behalf of the Make Good Pledgor) will transfer the 2010
Make Good Shares to the Investors on a pro rata basis (determined by dividing
each Investor’s Investment Amount by the aggregate of all Investment Amounts
delivered to the Company by the Investors under the Securities Purchase
Agreement) as specified in Exhibit A to this Agreement for no consideration
other than payment of their respective Investment Amount paid to the Company at
Closing and without any need for action or notice by or on behalf of any
Investor. The “2010 Make Good Shares” means the number of shares of Common Stock
calculated using the following formula, as equitably adjusted for any stock
splits, stock combinations, stock dividends or similar transactions:

“2010 Make Good Shares” = [(2010 Guaranteed ATNI – 2010 Audited
ATNI)/$8,000,000] * 50% of the Escrow Shares”

In the event that the After Tax Net Income reported in the 2011 Annual Report is
less than $12,000,000 (the “2011 Guaranteed ATNI”), the Escrow Agent (on behalf
of the Make Good Pledgor) will transfer the 2011 Make Good Shares to the
Investors on a pro rata basis (determined by dividing each Investor’s Investment
Amount by the aggregate of all Investment Amounts delivered to the Company by
the Investors under the Securities Purchase Agreement) as specified in Exhibit A
to this Agreement for no consideration other than payment of their respective
Investment Amount paid to the Company at Closing and without any need for action
or notice by or on behalf of any Investor. The “2011 Make Good Shares” means the
number of shares of Common Stock calculated using the following formula, as
equitably adjusted for any stock splits, stock combinations, stock dividends or
similar transactions:

4

--------------------------------------------------------------------------------

“2011 Make Good Shares” = [(2011 Guaranteed ATNI – 2011 Audited
ATNI)/$12,000,000] * 50% of the Escrow Shares” For purposes hereof, “After Tax
Net Income” shall mean the Company’s net income after taxes for the fiscal year
ending December 31, 2010 or December 31, 2011 (as applicable) in each case
determined in accordance with GAAP as reported in the 2010 Annual Report or 2011
Annual Report (as applicable).

If prior to the second anniversary of the filing of either of the 2010 Annual
Report or 2011 Annual Report (as applicable), the Company or their auditors
report or recognize that the financial statements contained in such report are
subject to amendment or restatement such that the Company would recognize or
report adjusted After Tax Net Income of less than either of the 2010 Guarantee
ATNI or the 2011 Guaranteed ATNI (as applicable), then notwithstanding any prior
return of 2010 Make Good Shares and 2011 Make Good Shares to the Make Good
Pledgor, the Make Good Pledgor will, within 10 Business Days following the
earlier of the filing of such amendment or restatement or recognition, deliver
the relevant 2010 Make Good Shares and 2011 Make Good Shares to the Investors
without any further action on the part of the Investors.

In the event that the 2010 Audited ATNI is equal to or greater than the 2010
Guaranteed ATNI, no transfer of the 2010 Make Good Shares shall be required by
the Make Good Pledgor to the Investors under this Section 4 and fifty percent
(50%) of the Escrow Shares shall be promptly returned to the Make Good Pledgor
without the need of any approval or consent thereto by any Investor. The
remaining fifty percent (50%) of the Escrow Shares shall continue to be held in
escrow by the Escrow Agent and shall remain subject to this Section 4. In the
event that the 2011 Audited ATNI is equal to or greater than the 2011 Guaranteed
ATNI, no transfer of the 2011 Make Good Shares shall be required by the Make
Good Pledgor to the Investors under this Section and the remaining fifty percent
(50%) of the Escrow Shares shall be promptly returned to the Make Good Pledgor
without the need of any approval or consent thereto by any Investor.

Any transfer of the 2010 Make Good Shares and 2011 Make Good Shares under this
Section shall be made to the Investors or the Make Good Pledgor, as applicable,
within 10 Business Days after the date which the 2010 Annual Report or 2011
Annual Report, as applicable, is filed with the Commission and otherwise in
accordance with this Make Good Agreement subject to return as provided in the
immediately preceding paragraph and, in the event that any of the 2010 Make Good
Shares and 2011 Make Good Shares are required to be distributed to the Investors
in accordance with the terms of this Agreement, the Company has agreed that the
Investor Agent will provide prompt written instruction to the Escrow Agent with
regard to the distribution of the 2010 Make Good Shares and 2011 Make Good
Shares, as the case may be, in an amount to each Investor as set forth on
Exhibit A attached hereto. The Investor Agent will deliver to the Escrow Agent
(with a copy to the Company) a copy of the 2010 Annual Report and 2011 Annual
Report. Escrow Agent need only rely on such letters from Investor Agent and will
disregard any contrary or further calculations or instructions in such regard
delivered by or on behalf of the Company.

5

--------------------------------------------------------------------------------

Each of the Investors understands and agrees that such Investor’s right to
receive 2010 Make Good Shares or 2011 Make Good Shares, as the case may be, is a
unique and personal right of such Investor which requires such Investor to
continue to own the shares when the 2010 Audited ATNI or 2011 Audited ATNI, as
the case may be, is determined for purposes of this Make Good Agreement. The
right of an Investor to receive any Make Good Shares will be proportionately
reduced if such Make Good Beneficiary does not continue to own the same number
of shares on the 2010 Audited ATNI determination date or the 2011 Audited ATNI
determination date as are owned on the date hereof. Furthermore, the right to
receive Make Good Shares shall not run to the benefit of any transferee of any
Shares transferred by any Investor to a third party (other than an entity
affiliated with such Investors, family member or heir of an Investors or to a
trust or similar vehicle established by an Investor in connection with estate
planning purposes).

b. Pursuant to Section 4(a), if the Investor Agent delivers a notice to the
Escrow Agent that the Escrow Shares are to be transferred to the Investors, then
the Escrow Agent shall immediately forward either the 2010 Make Good Shares and
2011 Make Good Shares, as the case may be, to the Company’s Transfer Agent for
reissuance to the Investors in an amount to each Investor as set forth on
Exhibit A attached hereto and otherwise in accordance with this Make Good
Agreement. The Company covenants and agrees that upon any transfer of 2010 Make
Good Shares and 2011 Make Good Shares to the Investors in accordance with this
Make Good Agreement, the Company shall promptly instruct its Transfer Agent to
reissue such 2010 Make Good Shares and 2011 Make Good Shares in the applicable
Investor’s name and deliver the same, or cause the same to be delivered as
directed by such Investor in an amount to each Investor as set forth on Exhibit
A attached hereto. If the Company does not promptly provide such instructions to
the Transfer Agent of the Company, then the Investor Agent is hereby irrevocably
authorized and directed by the Company to give such re-issuance instruction to
the Transfer Agent of the Company. If a notice from the Investor Agent pursuant
to Section 4(a) indicates that the Escrow Shares are to be returned to the Make
Good Pledgor, then the Escrow Agent will promptly deliver either the 2010 Make
Good Shares, 2011 Make Good Shares or any remaining proportion of the Escrow
Shares after the transfer of 2010 Make Good Shares and/or 2011 Make Good Shares
to Investors, as the case may be, to the Make Good Pledgor in accordance with
instructions provided by the Make Good Pledgor at such time.

c. The Company and Make Good Pledgor covenant and agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company and Make
Good Pledgor understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Property.

6

--------------------------------------------------------------------------------

5. Notice of Filings. The Company agrees to promptly provide the Investors with
written notice of the filing with the Commission of any financial statements or
reports referenced herein.

6. Escrow Shares. If any Escrow Shares are deliverable to the Investors in
accordance with this Make Good Agreement, (i) Make Good Pledgor covenants and
agrees to execute all such instruments of transfer (including stock powers and
assignment documents) as are customarily executed to evidence and consummate the
transfer of the Escrow Shares from Make Good Pledgor to the Investors, to the
extent not done so in accordance with Section 2, and (ii) following its receipt
of the documents referenced in Section 6(i), the Company and Escrow Agent
covenant and agree to cooperate with the Transfer Agent so that the Transfer
Agent may promptly reissue such Escrow Shares in the applicable Investor’s name
and delivers the same as provided herein or otherwise directed in writing by the
applicable Investors. Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the Securities Purchase Agreement and in
accordance with this Make Good Agreement, (i) any dividends payable in respect
of the Escrow Shares and all voting rights applicable to the Escrow Shares shall
be retained by Make Good Pledgor and (ii) should the Escrow Agent receive
dividends or voting materials, such items shall not be held by the Escrow Agent,
but shall be passed immediately on to the Make Good Pledgor and shall not be
invested or held for any time longer than is needed to effectively re-route such
items to the Make Good Pledgor. In the event that the Escrow Agent receives a
communication requiring the conversion of the Escrow Shares to cash or the
exchange of the Escrow Shares for that of an acquiring company, the Escrow Agent
shall solicit and follow the written instructions of the Make Good Pledgor;
provided, that the cash or exchanged shares are instructed to be redeposited
into the Escrow Account. Make Good Pledgor shall be responsible for all taxes
resulting from any such conversion or exchange.

Assuming the Make Good Pledgor provides good and valid title to the Escrow
Shares to be transferred and delivered on behalf of the Make Good Pledgor to the
Investors hereunder, free and clear of all liens, encumbrances, equities or
claims, the Escrow Agent will ensure that upon delivery of the Escrow Shares,
good and valid title to the Escrow Shares, free and clear of all liens,
encumbrances, equities or claims will pass to the Investors. The Escrow Agent
shall not take any action which could impair Investors’ rights in the Escrow
Shares. The Escrow Agent shall not sell, transfer, assign or otherwise dispose
of (by operation of law or otherwise) or grant any option with respect to any
Escrow Shares prior to the termination of this Agreement.

7. Interpleader. Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or the Investor Agent shall have the right to
consult and hire counsel and/or to institute an appropriate interpleader action
to determine the rights of the parties. Escrow Agent and/or the Investor Agent
are also each hereby authorized to institute an appropriate interpleader action
upon receipt of a written letter of direction executed by the parties so
directing either Escrow Agent or the Investor Agent. If Escrow Agent or the
Investor Agent is directed to institute an appropriate interpleader action, it
shall institute such action not prior to thirty (30) days after receipt of such
letter of direction and not later than sixty (60) days after such date. Any
interpleader action instituted in accordance with this Section 7 shall be filed
in any court of competent jurisdiction in the State of New York, and the Escrow
Shares in dispute shall be deposited with the court and in such event Escrow
Agent and the Investor Agent shall be relieved of and discharged from any and
all obligations and liabilities under and pursuant to this Make Good Agreement
with respect to the Escrow Shares and any other obligations hereunder.

7

--------------------------------------------------------------------------------

8. Exculpation and Indemnification of Escrow Agent and the Investor Agent.

a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. The Investor Agent’s sole obligation under this Make Good
Agreement is to provide written instruction to Escrow Agent (following such time
as the Company files certain periodic financial reports as specified in Section
4 hereof) directing the distribution of the Escrow Shares. The Investor Agent
will provide such written instructions upon review of the relevant After Tax Net
Income reported in such periodic financial reports as specified in Section 4
hereof or receipt of notice from the Company under Section 4. The Investor Agent
is not charged with any obligation to conduct any investigation into the
financial reports or make any other investigation related thereto. In the event
of any actual or alleged mistake or fraud of the Company, its auditors or any
other person (other than the Investor Agent) in connection with such financial
reports of the Company, the Investor Agent shall have no obligation or liability
to any party hereunder.

b. Neither the Escrow Agent nor Investor Agent will be liable for any action
taken or omitted by it, or any action suffered by it to be taken or omitted,
absent gross negligence or willful misconduct. The Escrow Agent and Investor
Agent may each rely conclusively on, and will be protected in acting upon, any
order, notice, demand, certificate, or opinion or advice of counsel (including
counsel chosen by Escrow Agent or Investor Agent, as applicable), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent or Investor Agent, as applicable, to be genuine and to
be signed or presented by the proper person or persons. The duties and
responsibilities of the Escrow Agent and Investor Agent, as the case may be,
hereunder shall be determined solely by the express provisions of this Make Good
Agreement and no other or further duties or responsibilities shall be implied,
including, but not limited to, any obligation under or imposed by any laws of
the State of New York upon fiduciaries. NEITHER THE ESCROW AGENT NOR INVESTOR
AGENT SHALL BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR
EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES,
LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED
FROM THE ESCROW AGENT’S OR INVESTOR AGENT'S, AS THE CASE MAY BE, GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT OR INVESTOR AGENT, AS APPLICABLE, HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.

8

--------------------------------------------------------------------------------

c. The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, the Investor Agent and any of
their principals, partners, agents, employees and affiliates from and against
any expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or the Investor Agent in connection with any
claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Make Good Agreement or the services of Escrow Agent or the
Investor Agent hereunder; except, that if Escrow Agent or the Investor Agent is
guilty of willful misconduct or gross negligence under this Make Good Agreement,
then Escrow Agent or the Investor Agent, as the case may be, will bear all
losses, damages and expenses arising as a result of its own willful misconduct
or gross negligence. Promptly after the receipt by Escrow Agent or the Investor
Agent of notice of any such demand or claim or the commencement of any action,
suit or proceeding relating to such demand or claim, Escrow Agent or the
Investor Agent, as the case may be, will notify the other parties hereto in
writing. For the purposes hereof, the terms "expense" and "loss" will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys' fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 8 shall survive the
termination of this Make Good Agreement, and the resignation or removal of the
Escrow Agent.

9. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.

10. Resignation of Escrow Agent. At any time, upon ten (10) Business Days'
written notice to the Company and the Investors, Escrow Agent may resign and be
discharged from its duties as Escrow Agent hereunder. As soon as practicable
after its resignation, Escrow Agent will promptly turn over to a successor
escrow agent appointed by the Company the Escrow Shares held hereunder upon
presentation of a document appointing the new escrow agent and evidencing its
acceptance thereof. If, by the end of the 10-Business Day period following the
giving of notice of resignation by Escrow Agent, the Company shall have failed
to appoint a successor escrow agent, Escrow Agent shall deposit the Escrow
Shares as directed by the Investor Agent with the understanding that such Escrow
Shares will continue to be subject to the provisions of this Make Good
Agreement.

9

--------------------------------------------------------------------------------

11. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

12. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.

13. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of the Company may be assigned by the Company only
following the prior written consent of Investor Agent. This Make Good Agreement
and the rights and obligations hereunder of the Escrow Agent may be assigned by
the Escrow Agent only with the prior consent of the Company and the Investor
Agent. This Make Good Agreement and the rights and obligations hereunder of the
Make Good Pledgor may not be assigned by the Make Good Pledgor. Subject to the
requirements under federal and state securities laws, an Investor may assign its
rights under this Make Good Agreement without any consent from any other party.
This Make Good Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent,
the Company, the Make Good Pledgor and the Investor Agent (upon consent of the
Investor Agent). This Make Good Agreement is binding upon and intended to be for
the sole benefit of the parties hereto and their respective successors, heirs
and permitted assigns, and none of the provisions of this Make Good Agreement
are intended to be, nor shall they be construed to be, for the benefit of any
third person. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement.

10

--------------------------------------------------------------------------------

15. Applicable Law. This Make Good Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York without giving
effect to the principles of conflicts of laws thereof. The representations and
warranties contained in this Make Good Agreement shall survive the execution and
delivery hereof and any investigations made by any party. Each party agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Make Good Agreement shall be commenced
exclusively in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any such proceeding, any claim
that it is not personally subject to the jurisdiction of any such New York
Court, or that such proceeding has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Make Good Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

16. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.

17. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

11

--------------------------------------------------------------------------------

18. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

COMPANY:

THT HEAT TRANSFER TECHNOLOGY, INC.

By:_______________________________
Name: Guohong Zhao
Title: Chief Executive Officer


Address:  THT Industrial Park
                   No. 5 Nanhuan Road,
                   Tiexi District 
                   Siping, Jilin Province 
                   China 136000
Facsimile: 86-434-3265455
Attn.: Guohong Zhao


MAKE GOOD PLEDGOR:

Wisetop International Holdings Limited

By:_______________________________
Name: Dan Li
Title: Director

Address:
Facsimile:
Attn.:


GUARANTOR:

MR. GUOHONG ZHAO

By:_______________________________
Name: Guohong Zhao

Address:
Facsimile:
Attn.:


13

--------------------------------------------------------------------------------

GUARANTOR:

MS. JINGHUA ZHAO

By: _______________________________
Name: Jinghua Zhao

Address:
Facsimile:
Attn.:


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]

[Signature page to Make Good Escrow Agreement]

14

--------------------------------------------------------------------------------

ESCROW AGENT:

ESCROW, LLC, as Escrow Agent

By:_______________________________
Name:
Title:

Address: 360 Main St.,
                   Washington, VA 22747

Facsimile: (540) 347-2291
Attn.:


INVESTOR AGENT

Infinity I-China Fund (Cayman) L.P. as Investor Agent

By:_______________________________
Name:
Title:

Address:

Facsimile:
Attn.:


INVESTORS:

By: _______________________________
Name:
Title:

Address:

Facsimile:
Attn.:


[Signature page to Make Good Escrow Agreement]

15

--------------------------------------------------------------------------------

Exhibit A

ESCROW SHARES TO BE ISSUED TO INVESTORS

Investor’s Legal
Name
Investor’s
Investment
Amount Make Good
(2010)
Make Good
(2011)
                                                                               
                       

16

--------------------------------------------------------------------------------

Exhibit B

ESCROW AGENT FEE SCHEDULE

Documentation Fee: $4,000.00
Delivery Fee: $500.00


Total Fees: $4,500.00

17

--------------------------------------------------------------------------------